DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 4/8/2022 have been entered. Any objection\rejections from the previous office action filed 2/9/2022 not addressed below has been withdrawn.

Election/Restrictions
By amendment the species election from the reply filed 1/21/2022 is no longer necessary as the examiner does not believe it is a burden to example the groups together. As such claim 17, previously withdrawn for not reading on an elected species, is no longer considered withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular the recitation in the claim that R is ethylene no longer agrees withg claim 10 since a dicarboxylic acid is required to be present between the polyalkylene oxide chains. The limitation is a remnant from when claim 10 was broader.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13,15-17 and 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Domb et al. (US 5,578,325). This new rejection was necessitated by amendment. 
Domb discloses nanoparticles produced from multiblock hydrophilic-hydrophobic block copolymers, the copolymers were produced from multiple blocks of PEG (MW 20,000 Da) reacted with a multifunctional compound including citric and tartaric acid (meeting C and dicarboxylic acids of 17 and 26) bound to the hydrophobic polymer including polylactic acid (PLA), polyglycolic acid (PGA) and polycaprolactone (PCL). See entire disclosure, especially abstract, Fig. 2a,b,m, col 2 lines 47-65, col 4 lin 43-col 5 line 6, col 10 line 8-25 and claims 17-27. Regarding the limitation on amounts of polyalkylene glycol and caprolactone (PCL), Domb discloses that the amount of PEG in the block copolymer is 36.5-44 wt% and exemplifies ratios of PLA to PEG of 1:5, within the claimed range. See col 9 lines 13-25 and table 1. Thus, from the disclosure and examples of Domb use of PEG and hydrophobic polymers such as PCL within the amounts claimed would be readily envisaged by one of ordinary skill in the art. Regarding the recited carbon nuclear relaxation time for the carbonyl carbon of not more than 20 ms, it follows that since carbonyl carbons in the block copolymer of Domb are within the scope of the claimed copolymer it will feature the same properties, including crystallization rate and carbon nuclear relaxation time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13,15-17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett et al. (US 2005/0281866). This new rejection was necessitated by amendment.
Jarrett teaches adherent polymeric compositions comprising multiblock copolymers with hydrophilic blocks including PEG which may be several PEG blocks (MW 8,000, 20,000 and 50,000 specifically mentioned) attached by dicarboxylic acids including maleic acid and a hydrophobic block including PCL and PLA. See entire disclosure, especially abstract, [0039]-[0048] and [0061]. Jarrett is silent with respect to a specific amount of PEG (claim 10) and PCL (claim 12) within the claimed range. However the preparation of copolymers having variable amount of monomer with varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding the recited carbon nuclear relaxation time for the carbonyl carbon of not more than 20 ms, it follows that since carbonyl carbons in the block copolymer of Jarret are within the scope of the claimed copolymer it will feature the same properties, including crystallization rate and carbon nuclear relaxation time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Claims 10-13,15-17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150093444 A1), cited previously, in view of Braunova et al. “DEGRADATION  BEHAVIOR  OF POLY(ETHYLENE  GLYCOL)  DIBLOCK AND  MULTIBLOCK  POLYMERS  WITH  HYDROLYTICALLY DEGRADABLE  ESTER  LINKAGES”, Collect.  Czech.  Chem.  Commun.  (Vol.  69)  (2004).  This new rejection was necessitated by amendment.
	Zhang teaches PCL-PEG block copolymers including PEG with MW of 10,000 (within ratio of claim 13) and PCL with MW of 4,600, the ratio between PEG and PCL is within the ratio recited in claims 10 and 12. See entire disclosure, especially abstract, [0055],[0067]-[0068] and claims 11,13,27 and 30. 
	Zhang is silent with respect to attaching two PEGs by a dicarboxylic acid as claimed.
	Braunova is used for the disclosure within that PEG could be modified by degradable dicarboxylic acid groups including maleic, malonyl and succinic groups and bound to another PEG forming multiblock PEG connected to each other by dicarboxyl groups. See entire disclosure, especially abstract, page 1645 3rd ¶, scheme 3  and page 1655 last  ¶. The diblock and multiblock PEG with degradable dicarboxyls had structure related degradability and were said be useful in designing biodegradable PEG for therapeutic applications.
	Since Zhang already teaches use of PEG one of ordinary skill in the art would have a high expectation of success in substituting the degradable PEG esters of Braunova. Reason to make such a substitution would be to provide additional control of degradability using multi-block PEG linked by dicarboxylic acid. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding the recited carbon nuclear relaxation time for the carbonyl carbon of not more than 20 ms, it follows that since carbonyl carbons in the block copolymer of the combination above are within the scope of the claimed copolymer it will feature the same properties, including crystallization rate and carbon nuclear relaxation time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JAMES W ROGERS/           Primary Examiner, Art Unit 1618